Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-1978

                THE DO CORPORATION; DANIEL SILVA,

                       Plaintiffs, Appellants,

                                     v.

     PAUL J. SHASTANY; TOWN OF STOUGHTON; JOHN M. ANZIVINO;
    CYNTHIA A. WALSH; STEPHEN G. ANASTOS; ROBERT J. O'REGAN;
              THOMAS J. RECUPERO; MICHAEL HARTMAN,

                       Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Denise J. Casper, U.S. District Judge]


                                  Before

                      Howard, Chief Judge,
               Selya and Kayatta, Circuit Judges.


     Anthony Ivan Wilson for appellants.
     Jackie Cowin, with whom Janelle M. Austin and Kopelman and
Paige, P.C. were on brief, for appellee Paul J. Shastany.
     Thomas R. Donohue, with whom Leonard H. Kesten, Deidre Brennan
Regan, and Brody, Hardoon, Perkins & Kesten, LLP were on brief,
for appellees Town of Stoughton, John M. Anzivino, Cynthia A.
Walsh, Stephen G. Anastos, Robert J. O'Regan, Thomas J. Recupero,
and Michael Hartman.


                           January 11, 2017
             Per Curiam.     After carefully considering on de novo

review the record and the briefs on appeal, as well as oral

argument by counsel, we affirm for substantially the same reasons

as those stated by the district court.          There were numerous and

escalating    incidents    of   violence,    including   most    notably   a

shooting, in and around the "Whiplash" nightclub that plaintiffs

owned and operated.       The nature and frequency of those incidents

preclude    any   reasonable    factfinder   from   concluding    that   the

proffered comparators were similarly situated in all relevant

respects.     See Freeman v. Town of Hudson, 714 F.3d 29, 38 (1st

Cir. 2013).       Additionally, the police chief's accurate factual

descriptions of a change in the type of music played at the club

and the urban origin of many patrons attracted by certain disc

jockeys were germane to answering a question asked of the chief

concerning the circumstances coincident with the escalation of

violence at the club, were similar to the descriptions provided by

plaintiffs themselves, and, in context, provide too thin of a reed

to support a reasonable finding that impermissible discrimination

rather than obvious public-safety considerations motivated the

challenged restrictions.

             Affirmed.    See 1st Cir. R. 27.0(c).




                                   - 2 -